Citation Nr: 0409920	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03 02-509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served on active duty from February 23, 1963 to 
April 20, 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appellant appeared before the undersigned Veterans Law Judge 
in December 2003, and gave testimony in support of his claim.  


FINDING OF FACT

The appellant served on active duty from February 23, 1963 to 
April 20, 1964.  The veteran did not serve in Vietnam, and he did 
not have service during a period of war.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements for 
entitlement to a permanent and total disability rating for pension 
purposes. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000). This statute redefined the obligations of VA 
with respect to the duty to assist claimants, and included an 
enhanced duty to notify and assist a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits. VA has published regulations to implement many of the 
provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Although the appellant is ultimately seeking a permanent and total 
rating for purposes of entitlement to non-service- connected 
disability pension, the Board does not reach the issue of the 
veteran's degree of disability in this appeal.  The matter of 
whether he is basically eligible to receive pension is currently 
before the Board on appeal.  Unlike many questions subject to 
appellate review, the issue of whether the appellant has basic 
eligibility for non-service- connected pension has, by its very 
nature, an extremely narrow focus.  The Board notes that this case 
turns upon a legal matter pertaining to the status conferred by 
the veteran's service, and that medical records, examination 
reports, and the like are not pertinent to the present decision.

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant is 
not entitled to the benefit as a matter of law. 38 C.F.R § 
3.159(d).  In fact, the U.S. Court of Appeals for Veterans Claims 
(hereinafter referred to as the CAVC) has held, in another case 
wherein the issue was whether the veteran had qualifying service 
for pension purposes, that "because the law as mandated by 
statute, and not the evidence, is dispositive of this claim, the 
VCAA is not applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002) citing Smith v. Gober, 14 Vet. App. 227 (2000) (holding 
that VCAA did not affect Federal statute that prohibits payment of 
interest on past due benefits), aff'd, 281 F.3d 1284 (Fed. Cir. 
2002).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Consequently, the Board concludes that there is no further action 
needed under the VCAA.  

Moreover, the Board notes that the RO, in the December 2002 
statement of the case, set forth the law and facts in a fashion 
that clearly and adequately explained the basis of its decision.  


II. Factual Background

In April 2002, the RO received the veteran's claim for a permanent 
and total disability rating for pension purposes.  The record 
shows that that he had active military service from February 23, 
1963 to April 20, 1964, in the U. S. Army.  

During his personal hearing before the undersigned in December 
2003, the veteran stated that his service dates should be 
rechecked and that he served more than 90 days during a period of 
war.  


III. Analysis

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally disabled 
due to non-service-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's life.  
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2003).

The law recognizes as Vietnam era wartime service the period from 
February 28, 1961, to May 7, 1975, for veterans who served in the 
Republic of Vietnam during that time period; and from August 5, 
1964, to May 7, 1975, for all other veterans of the Vietnam era.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The record shows that he had active duty from February 23, 1963 to 
April 20, 1964.  His dates of service have been verified by the RO 
and the RO also verified that there was no evidence in the file to 
substantiate any service in Vietnam.  In his original claim the 
veteran noted that his dates of service were from February 23, 
1963 to April 20, 1964.  He also indicated that he did not serve 
in Vietnam.  

As noted above, the statutes specifically describes the Vietnam 
era wartime service as the period from February 28, 1961, to May 
7, 1975, for veterans who served in the Republic of Vietnam during 
that time period; and from August 5, 1964, to May 7, 1975, for all 
other veterans of the Vietnam era.

The Board recognizes the veteran's service but, nevertheless, the 
Board is bound by statutes enacted by the U.S. Congress that 
describe Vietnam era wartime service.  Here, the veteran did not 
serve in the active military, naval, or air service during a 
period of war, or in Vietnam during the dates specified above, and 
he is not eligible to receive pension benefits under the 
provisions of 38 U.S.C.A. § 1521.  While he has argued that his 
dates of service should be rechecked the Board notes that the RO 
has verified his dates of service and that he did not serve in 
Vietnam.  Additionally the veteran has listed his dates of service 
on his claim as those noted in the official record, and he has 
indicated that he did not serve in Vietnam.  

For these reasons, the Board finds that the veteran does not meet 
the basic eligibility requirements for non-service- connected 
pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.  
In Sabonis v. Brown, 6 Vet. App. at 430, the CAVC held that, where 
the law and not the evidence is dispositive of an appellant's 
claim, the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  

In this case, the veteran lacks basic legal eligibility for non-
service-connected pension benefits, due to non- qualifying service 
for that specific benefits program. Accordingly, entitlement to 
non-service-connected pension benefits is not warranted, and the 
veteran's claim must be denied.


ORDER

Basic eligibility for non-service-connected disability pension 
benefits is not established, and the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



